           Case 3:18-cv-00601-LRH-CLB Document 61 Filed 02/10/20 Page 1 of 3



1    L. Edward Humphrey, Esq. – NSB 9066
     Patrick O’Rourke, Esq. – NSB 13557
2    HUMPHREY LAW PLLC
3
     201 W. Liberty St., Suite 350
     Reno, Nevada 89501
4    Tel: 775.420.3500
     Fax: 775.683.9917
5    ed@hlawnv.com; patrick@hlawnv.com
     Counsel for Defendant, John Schleining
6
                                 UNITED STATES DISTRICT COURT
7

8
                                        DISTRICT OF NEVADA

9    JOHN ILIESCU JR. AND SONNIA ILIESCU,                Case No.: 3:18-cv-00601
     AS TRUSTEES OF THE JOHN ILIESCU JR.
10   AND SONNIA ILIESCU 1992 FAMILY
     TRUST AGREEMENT; SONNIE SANTEE                      STIPULATION AND ORDER RE: REPLY
11   ILIESCU, INDIVIDUALLY,                              IN SUPPORT OF DEFENDANT AND
                                                         THIRD-PARTY PLAINTIFF JOHN
12                        Plaintiff,                     SCHLEINING’S MOTION FOR
13                                                       ABSTENTION
     vs.
14                                                       (SECOND REQUEST)
     JOHN SCHLEINING, et al.,
15
                          Defendant.
16

17
            COMES NOW, Plaintiffs, JOHN ILIESCU, JR., and SONNIA SANTEE ILIESCU, as
18
     Trustees of the JOHN ILIESCU, JR. AND SONNIA ILIESCU 1992 FAMILY TRUST
19
     AGREEMENT; JOHN ILIESCU, JR., individually; and SONNIA SANTEE ILIESCU,
20
     individually, by and through their undersigned counsel of record, D. CHRIS ALBRIGHT, ESQ.,
21
     of ALBRIGHT, STODDARD, WARNICK & ALBRIGHT, and Defendant & Third-Party
22
     Plaintiff, JOHN SCHLEINING, by and through his counsel of record L. EDWARD
23
     HUMPHREY, ESQ. of HUMPHREY LAW PLLC, and, whereas, the parties have mutually
24
     agreed to extend the time in which Defendant & Third-Party Plaintiff John Schleining has to file
25   a Reply in support of his Motion for Abstention [ECF No. 55].
26          Schleining filed his Motion for Abstention on January 16, 2020 [ECF No. 55]. The
27

     STIPULATION AND ORDER RE: REPLY IN SUPPORT OF DEFENDANT AND THIRD-PARTY PLAINTIFF JOHN
     SCHLEINING’S MOTION FOR ABSTENTION (SECOND REQUEST) - 1
                                                1 of 3
           Case 3:18-cv-00601-LRH-CLB Document 61 Filed 02/10/20 Page 2 of 3



1
     4 Iliescu The Motion for Abstention was filed their Opposition on January 27, 2020 [ECF No. 58).
2
     5. The original deadline for Schleining to file a Reply was February 3, 2020.
3
            On February 3, 2020, Schleining and the Iliescus filed a Stipulation re: Reply in Support
4
     of Defendant and Third-Party Plaintiff John Schleining’s Motion for Abstention, setting forth the
5    parties’ agreement providing Schleining an extension to file his Reply until February 10, 2020
6    [see ECF No. 59]. The Court entered its order approving the stipulation on February 4, 2020 [see
7    ECF No. 60]. As indicated in the stipulation, one reason for the requested extension was so that
8    the parties could explore whether this matter could be consensually resolved.

9           Schleining and the Iliescus have come to an agreement as to resolution of this matter,

10   which also would resolve the third-party claims Schleining asserted against the Hale Lane and
     Holland & Hart law firms. The resolution has been fully documented, signed by Schleining and
11
     the Iliescus, and is awaiting the return of execution copies from Hale Lane and Holland & Hart.
12
            While all indications are that this matter has been fully resolved, Schleining has requested
13
     an additional extension to file his Reply in support of the Motion for Abstention out of an
14
     abundance of caution. Pursuant to agreement between the parties, John Schleining’s Reply, if
15
     any, shall be due no later than February 24, 2020.
16
      DATED this 10th day of February 2020.                 DATED this 10th day of January 2020.
17
      ALBRIGHT, STODDARD, WARNICK                           HUMPHREY LAW PLLC
18    & ALBRIGHT
19

20    /s/ D. Chris Albright                                 /s/ L. Edward Humphrey
      G. MARK ALBRIGHT, ESQ.                                L. EDWARD HUMPHREY, ESQ.- 9066
21    Nevada Bar No. 001394                                 Patrick S. O’Rourke - 13557
      D. CHRIS ALBRIGHT, ESQ.                               201 Washington Street, Suite 350
22    Nevada Bar No. 004904                                 Reno, Nevada 89501
      801 South Rancho Drive, Suite D-4                     Tel: 775.420.3500
23
      Las Vegas, Nevada 89106                               Fax: 775.683.9917
24    Tel: 702.384.7111                                     ed@hlawnv.com
      Fax: 702.384.0605                                     Attorneys for Defendant
25    gma@albrightstoddard.com
      dca@albrightstoddard.com
26    Attorneys for Plaintiffs
27

     STIPULATION AND ORDER RE: REPLY IN SUPPORT OF DEFENDANT AND THIRD-PARTY PLAINTIFF JOHN
     SCHLEINING’S MOTION FOR ABSTENTION (SECOND REQUEST)
                                                     2 of 3- 2
           Case 3:18-cv-00601-LRH-CLB Document 61 Filed 02/10/20 Page 3 of 3



1                                                ORDER
2           IT IS SO ORDERED THIS _____
                                   11th day of February, 2020.
3

4
                                                           ____________________________________
                                                          _________________________________
5                                                          UNITEDR.STATES
                                                          LARRY     HICKS DISTRICT JUDGE
                                                          UNITED STATES DISTRICT JUDGE
6

7

8
     Submitted by:
9
     L. EDWARD HUMPHREY, ESQ.
10   HUMPHREY LAW PLLC
     201 W. Liberty Street, Suite 350
11   Reno, Nevada 89501
     Counsel for Defendant John Schleining
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER RE: REPLY IN SUPPORT OF DEFENDANT AND THIRD-PARTY PLAINTIFF JOHN
     SCHLEINING’S MOTION FOR ABSTENTION (SECOND REQUEST) - 3
                                                 3 of 3
